In view of the pleadings and proof, not necessary to be stated here, actionable negligence, whether or not, on the part of defendant, was in its failure to have the staircase properly lighted on the occasion in question, the issue being narrowed, and submitted by the court to the jury, as follows: "Special Issue No. 2: Do you find from a preponderance of the evidence that at the time and on the occasion in question the defendant failed to have the stairway in question lighted?" (Followed by the complementary issues as to whether such failure was negligence and a proximate cause.)
The question of plaintiff's contributory negligence, whether or not, was narrowed and submitted as follows: "Special Issue No. 7: Do you find from a preponderance of the evidence that plaintiff, at the time and on the occasion in question, failed to exercise ordinary care for her own safety in using the stairway in its unlighted condition?" (Followed by the complementary issue as to whether such failure, if it existed, proximately caused or contributed to plaintiff's injury.)
These issues were answered by the jury in favor of plaintiff, and I think the findings comprehended all dependent, incidental, and evidentiary matters, including the facts involved in the issue, the refusal of which, in the opinion of the majority, constituted reversible error. The requested and refused issue reads: "Did the plaintiff fail to exercise the care of a reasonably prudent person in using the circular staircase instead of the elevator to go from the thirteenth floor to the twelfth floor of the Jefferson Hotel, under the circumstances and conditions as they existed *Page 891 
at the staircase just prior to and at the time of the plaintiff's alleged injury?" (This was followed by the complementary issue as to whether the use by plaintiff of the staircase, instead of the elevator, proximately contributed to her injury.)
Whether or not plaintiff was negligent in using the stairway instead of the elevator was, in my opinion, one of the evidentiary issues incident to the question submitted, that is, whether she was guilty, under all the circumstances, of attempting to use the staircase in its unlighted condition, and the jury having acquitted plaintiff of contributory negligence, in this respect, I do not think it can be logically contended that she was guilty of negligence, defeating her cause, by preferring and using the stairway rather than the elevator service. Not being guilty of contributory negligence, in using the stairway, as the jury found she was not, negligence, defeating her right to recover, could not be implied, because she probably failed to choose the safer route. If the issue requested had been submitted and found for defendant, such an answer, in view of the other findings, could only mean that in the opinion of the jury, the elevator furnished a safer passage, and not that plaintiff was guilty of negligence, defeating her cause, by using the stairway rather than the elevator.
For these reasons, I think the court erred in reversing and remanding the cause; therefore, I am of opinion that appellee's motion for rehearing should have been granted, that the judgment of this court reversing and remanding the cause should have been set aside, and that the judgment of the trial court should have been affirmed.